Citation Nr: 1409270	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable prior to August 29, 2011 and 10 percent disabling since that date.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied entitlement to service connection for diabetes mellitus, visual field loss and blurry vision, and erectile dysfunction.  The RO also granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability rating, effective May 30, 2008.

In June 2009, the RO assigned an effective date of May 29, 2008 for the grant of service connection and an initial noncompensable disability rating for bilateral hearing loss.

In a February 2013 decision, a Decision Review Officer assigned an initial 10 percent disability rating for bilateral hearing loss, effective August 29, 2011.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for diabetes mellitus, a bilateral eye disability, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 29, 2008 through August 28, 2011, the Veteran had at worst level II hearing loss in both ears.
2.  Since August 29, 2011, the Veteran has had at worst level IV hearing loss in the right ear and level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to August 29, 2011 and an initial rating higher than 10 percent since that date for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5103A and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and pertinent service personnel records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service VA or private medical treatment for hearing loss.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected hearing loss.

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The audiologists who conducted August 2008 and August 2011 VA examinations noted that the Veteran's hearing disabilities consisted of hearing loss and tinnitus. During the examinations, the Veteran reported that as a result of his hearing difficulties he had difficulty understanding conversations without repetition, would misunderstand when others spoke, and would ask people to repeat what they were saying.  Hence the functional effects were considered.

The August 2008 and August 2011 VA audiological examinations were adequate for rating purposes, as they included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  For example, the audiologist who conducted the August 2008 VA examination noted that the Veteran had mild to severe sensorineural hearing loss in the right ear and mild to moderate-severe sensorineural hearing loss in the left ear.  Also, the audiologist who conducted the August 2011 VA examination indicated that there was sensorineural hearing loss in both ears in the frequency range of 500 to 4000 Hertz.

Although the most recent VA examination for the service-connected hearing loss took place in 2011, the Veteran has not reported any change in his hearing since that time, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the August 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
30
70
75
49
Left ear
20
30
60
65
44

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.

Using Table VI, the August 2008 VA examination revealed level II hearing in both ears.  Combining level II hearing for both ears according to Table VII yields a rating of 0 percent.

During the VA examination dated on August 29, 2011, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
30
75
80
51
Left ear
25
30
65
65
46

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 82 percent in the left ear.

Using Table VI, the August 2011 VA examination revealed level IV hearing in the right ear and level III hearing in the left ear.  Combining level IV hearing for the right ear and level III hearing for the left ear according to Table VII yields a rating of 10 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is certainly competent to report the symptoms of his hearing disability and the effects of the disability on his daily life.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, even if the Veteran's statements concerning the effects of his hearing loss are presumed to be credible, they do not show that he meets the specific pure tone thresholds and speech discrimination percentages required for higher schedular ratings.

Application of the rating schedule to the August 2008 and August 2011 VA examinations shows that the Veteran has not met the criteria for an initial compensable rating prior to August 29, 2011 or an initial rating higher than 10 percent since that date for bilateral hearing loss.  Hence, the appeal must be denied. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant higher initial ratings, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for initial ratings higher than those that have already been assigned.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected hearing loss.  The symptom associated with this disability is hearing loss.  This symptom is specifically contemplated by the rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected hearing loss at any time since the effective date of service connection.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he is unemployed due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability during the claim period, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial compensable rating prior to August 29, 2011 and an initial rating higher than 10 percent since that date for bilateral hearing loss is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has current diabetes mellitus related to exposure to herbicides in Vietnam.  In the alternative, he claims that the diabetes is related to exposure to asbestos and depleted uranium in service.  The Veteran was afforded a VA examination in October 2008 to assess the nature and etiology of his claimed diabetes and he was diagnosed as having Type II diabetes mellitus.  This examination is insufficient, however, because the examiner did not provide any opinion as to the etiology of the disease.  Hence, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his current diabetes.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Additionally, as the evidence reflects that the Veteran's current erectile dysfunction is related to his diabetes, the claim of service connection for erectile dysfunction is inextricably intertwined with the claim of service connection for diabetes mellitus.  Thus, the Board will defer adjudication of the erectile dysfunction claim at this time.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).
The Veteran claims that he was exposed to herbicides in Vietnam while serving on various Navy ships.  Specifically, he contends that he set foot in Vietnam on several occasions while transitioning from sea-based ships in the waters offshore Vietnam, through Da Nang, Vietnam, and to Clark Air Force Base.  The agency of original jurisdiction (AOJ) contacted the U.S. Army and Joint Services Records Research Center (JSRRC) and requested any information concerning the Veteran's claimed exposure to herbicides while serving aboard several Navy ships during the Vietnam War era.  The JSRRC subsequently provided general information concerning the activities of the identified ships during the requested periods, but indicated that there was no information concerning any exposure to herbicides.  Also, the JSRRC indicated that the dates which the AOJ provided were too expansive to allow for research of any deck logs because the dates exceeded the sixty day time period for deck log research.  However, in an August 2008 statement (VA Form 21-4138) the Veteran reported that he set foot in Vietnam in May 1970.  His service personnel records reflect that he was serving aboard the U.S.S. Ranger and the U.S.S. Coral Sea during this period.  Therefore, a remand is also necessary to attempt to obtain any available deck logs from these ships dated in May 1970.

Also, the Veteran reported that he received treatment for his claimed disabilities from the Tripler Army Medical Center in Honolulu, Hawaii (Tripler) and the Naval Medical Clinic (Makalapa) in Pearl Harbor, Hawaii.  The records that have been obtained from these facilities include a report of an eye examination dated in April 2010 and a primary care examination report dated in March 2011.  The April 2010 examination report indicates that follow up treatment for the Veteran's eye problems was scheduled in 12 months and the March 2011 examination report reveals that follow up treatment for his diabetes was scheduled in 6 months.  The treatment records from the above identified facilities that have been obtained and associated with the claims file are only dated to March 2011 and there are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain such records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional treatment records from Tripler and Makalapa.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take all necessary steps, including contacting the National Archives, the Department of the Navy, the JSRRC, and any other appropriate source, to obtain any ship logs and other information detailing the movements and operations of the U.S.S. Ranger and the U.S.S. Coral Sea in May 1970.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for diabetes, an eye disability, and erectile dysfunction from Tripler Army Medical Center in Honolulu, Hawaii dated from March 2011 through the present and the Naval Medical Clinic (Makalapa) in Pearl Harbor, Hawaii dated from March 2011 through the present.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records pertaining to the operations of the U.S.S. Ranger and the U.S.S. Coral Sea in May 1970, schedule the Veteran for a VA examination to determine the etiology of his current diabetes.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes had its onset during service, had its onset in the year immediately following service, is related to exposure to depleted uranium in service, is related to exposure to asbestos in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reported exposure to depleted uranium and asbestos in service.  
The examiner must provide reasons for each opinion given.


If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


